McALLISTER, Judge
(dissenting).
It is the duty of the Price Administrator under Section 2(c) of the Emergency Price Control Act to avoid and eliminate manifest inequities in exceptional classes of cases so far as this may reasonably be done consistently with the main objective of the Act and with the effective administration of the stabilization program. Adams, Rowe & Norman, Inc. v. Bowles, Em.App., 1944, 144 F.2d 357.
After numerous delays resulting from “unfamiliarity with the technical requirements of emergency legislation,” as remarked upon in Utah Junk Co. v. Porter, 328 U.S. 39, 66 S.Ct. 889, as well as various long drawn out communications and consultations with the Office of Price Administration, complainant finally filed a formal application, and secured an adjustment. Manifestly, this was granted pursuant to Section 2(c) of the Act, and resulted from the Price Administrator’s fulfillment of his duty to avoid and eliminate under the proper circumstances a manifest inequity.
I am of the opinion that when the Price Administrator, in a regulation, neglects to avoid and eliminate manifest inequities in exceptional classes of cases so far as this may reasonably be done consistently with *446the main objective of the Act and with the effective' administration of the stabilization program, then the regulation is invalid ab initio as to any person entitled to adjustments, and should so be determined on a hearing in which relief by way of an adjustment is granted. Nothing that was decided, or said, in Hillcrest Terrace Corp. v. Brown, Em.App., 1943, 137, F.2d 663, or in Adams, Rowe & Norman, Inc. v. Bowles, supra, seems to me to tend to the contrary or to militate against the foregoing -conclusion.
In this case, the Price Administrator has determined that complainant suffered from such inequities, and for that very reason, granted adjustments to avoid and eliminate them. But complainant suffered from them from the inception of the regulation. It is entitled to be relieved from this inequitable treatment from the date of issuance of the regulation. Any other treatment would be unfair and in violation of the spirit and purpose of the Act. A judgment should be entered declaring the regulation invalid ab initio as to complainant.